WHITING, J.
(dissenting). I think the court’s instruction that the finding of -certain facts would be “sufficient to constitute corroborating evidence” might have, and, in view of the extreme paucity of the evidence (other than the, evidence of prosecutrix) tending to show that these young people “kept company * * * and acted as lovers usually do,” I think it must have, led the jurors to believe that, if they found any evidence of this nature, it was sufficient corroboration, and that it was therefore not left to them to determine whether there was sufficient corroboration. Without the jurors so construed the instruction complained of, I am unable to understand how they could ever have found the verdict returned.